Filed 2/18/16 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2016 ND 22







Barry Benson, 		Petitioner and Appellant



v.



State of North Dakota, 		Respondent and Appellee







No. 20150232







Appeal from the District Court of Bottineau County, Northeast Judicial District, the Honorable Michael G. Sturdevant, Judge.



AFFIRMED.



Per Curiam.



Lee M. Grossman, P.O. Box 475, Valley City, ND 58072, for petitioner and appellant.



Asmundur Swain Benson III (argued), State’s Attorney, and Anthony Swain Benson (on brief), Assistant State’s Attorney, 616 Main Street, Bottineau, ND 58318-

1395, for respondent and appellee.



Benson v. State

No. 20150232



Per Curiam.

[¶1]	
Barry Benson appealed a district court order summarily dismissing his application for post-conviction relief.  Benson argues the district court erred in summarily dismissing his application because he received ineffective assistance of counsel due to his counsel’s failure to object to certain witness testimony.  We summarily affirm under N.D.R.App.P. 35.1(a)(6).

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Daniel J. Crothers

Lisa Fair McEvers

Carol Ronning Kapsner